NOT RECOMMENDED FOR PUBLICATION

                                 File Name: 06a0500n.06

                                   Filed: July 17, 2006

                                        NO. 04-4058

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff-Appellee,                  )
                                            )     ON APPEAL FROM THE UNITED
             v.                             )     STATES DISTRICT COURT FOR
                                            )     THE NORTHERN DISTRICT OF OHIO
BARNETT DOSSIE,                             )
                                            )     OPINION
       Defendant-Appellant.                 )


       Before: MOORE and SUTTON, Circuit Judges; and BUNNING, District Judge.1

       DAVID L. BUNNING, District Judge. In this direct criminal appeal, Defendant

challenges his conviction and sentencing on various grounds. More particularly, Defendant

appeals the district court’s denial of his motion to dismiss the indictment. Defendant also

appeals his sentence, arguing that the district court improperly calculated his criminal

history score. Despite the appellate waiver in his plea agreement, Defendant argues that

he is entitled to a re-sentencing pursuant to United States v. Booker, 543 U.S. 220 (2005).

       For the reasons set forth below, we affirm the denial of Defendant’s motion to

dismiss the indictment, find no plain error in the calculation of Defendant’s criminal history

category, and conclude that Defendant is not entitled to a Booker remand.


1
  The Honorable David L. Bunning, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
        I.    Background

        In the fall of 2002, the Drug Enforcement Agency (DEA) and Akron Police

Department Narcotics Unit initiated an investigation of several individuals, including

Defendant Barnett Dossie. During that investigation, law enforcement successfully made

two controlled drug purchases from Dossie: 13.8 grams of crack cocaine on November 13,

2002, and 27.1 grams of crack cocaine on November 20, 2002.

        Based, in part, on information about Dossie’s involvement in these two transactions

contained in an affidavit from a DEA agent, on March 7, 2003, law enforcement executed

state search warrants on two locations linked to Dossie. The fruits of these searches,

including 1,240 grams of crack cocaine seized from 1101 Independence Place, Apartment

116, formed the basis of an initial federal criminal case against Dossie.

        On July 9, 2003, the government filed a Criminal Information (Case No. 5:03 CR

0266) charging Dossie with a single count of possession with intent to distribute more than

50 grams of crack cocaine in violation of 21 U.S.C. §§ 841(a) and (b)(1)(A). On July 29,

2003, Dossie was arraigned on the criminal information and formally waived indictment.

        On September 2, 2003, Dossie entered a guilty plea pursuant to a written plea

agreement before U.S. District Judge James Gwin. Sentencing was set for November 18,

2003.

        On October 31, 2003, Dossie moved to withdraw his guilty plea. On November 18,

2003, and after hearing argument on the motion, Judge Gwin granted Dossie’s motion to

withdraw his guilty plea and set the matter for trial on December 11, 2003. In the interim,

Dossie filed a motion to suppress evidence, which was denied.

        Dossie’s trial commenced on December 11, 2003. During the trial, the government

                                             2
introduced evidence pertaining to Dossie’s crack cocaine sales on November 13 and 20,

2002, pursuant to Federal Rule of Evidence 404(b). On December 12, 2003, the jury

returned a not guilty verdict on the charge of possession with intent to distribute more than

50 grams of crack cocaine.

       On March 3, 2004, Dossie was indicted by the grand jury and charged with two

counts of distributing crack cocaine in violation of 21 U.S.C. § 841(a)(1). These charges

involved the same November 13 and 20, 2002, sales of crack cocaine which had been

admitted pursuant to Rule 404(b) in Dossie’s earlier trial.

       On March 26, 2004, the government moved in limine to prohibit Dossie, his counsel,

or any witness from making direct or indirect references during the trial to Dossie’s earlier

acquittal in Case No. 5:03 CR 0266.

       On April 19, 2004, the government filed a Notice of prior convictions pursuant to 21

U.S.C. § 851, which advised Dossie that he faced an enhanced minimum mandatory

sentence of ten years if convicted.

       In response to the government’s motion in limine, Dossie filed a motion to dismiss

the indictment on grounds of double jeopardy and collateral estoppel, as well as a response

to the government’s motion in limine.

       On May 4, 2004, the district court denied Dossie’s motion to dismiss and granted the

government’s motion in limine. However, the district court permitted defense counsel “to

examine the witness called in the context of the government’s 404(b) evidence in Case No.

5:03 CR 0266 in an impeachment effort or to refresh the witness’s recollection concerning

the prior testimony in Case No. 5:03 CR 0266 by asking the witness, if in a prior

proceeding, the witness provided the following testimony, or words to that effect.”

                                              3
       On May 6, 2004, Dossie entered a conditional guilty plea to both counts of the

indictment pursuant to a written plea agreement.

       In his written plea agreement, Dossie stipulated that the amount of drugs for both

statutory and guideline purposes was more than 35 grams but less than 50 grams of

cocaine base, which yielded a sentencing guideline base offense level of 30. Dossie also

acknowledged he had two prior felony drug convictions which subjected him to an

enhanced minimum statutory sentence of not less than 10 years. Dossie further agreed

not to seek a downward departure from the applicable guideline imprisonment range.

       Because the plea was conditional, Dossie reserved within his plea agreement the

right to “have an appellate court review an adverse determination of a specified pre-trial

motion, that is a motion to dismiss the indictment on double jeopardy and collateral

estoppel grounds, filed on or about April 30, 2004, and denied by the district court after oral

hearing on May 4, 2004.” Dossie also reserved the right “to appeal the Criminal History

Determination and the imposition of any sentence inconsistent with the provisions of [his]

plea agreement.” This limited waiver of appeal was extensively discussed by the district

judge during the taking of the plea.

       Notwithstanding these specific reservations, Dossie’s plea agreement did contain

a waiver of other appellate rights. More particularly, Dossie’s plea agreement stated that

he “acknowledges having been advised by counsel of his rights, in limited circumstances,

to appeal the conviction or sentence ..., including the appeal right conferred by 18 U.S.C.

§ 3742.... The defendant expressly waives those rights” except as otherwise provided for

within his plea agreement.

       At sentencing on August 12, 2004, Dossie did not object to the presentence report,

                                              4
which had recommended a total offense level of 28 and a criminal history category IV. The

criminal history category was based on 8 criminal history points. Although Dossie was

facing a minimum statutory sentence of 10 years and a guideline sentence of 110-137

months, the district court sentenced Dossie to 92 months imprisonment, followed by 4

years of supervised release.2

       In his appeal, Dossie challenges the district court’s granting of the government’s

motion in limine and denial of his motion to dismiss, the calculation of his criminal history

score, and argues that remand for re-sentencing is warranted under United States v.

Booker.

       In his first assignment of error, Dossie argues that by granting the government’s

motion in limine, which precluded him from being able to introduce evidence of his previous

acquittal in case number 5:03 CR 0266, and by denying his motion to dismiss, the district

court violated his Fifth Amendment Due Process rights, his Sixth Amendment rights to a

fair and speedy trial, and ran afoul of Rule 403 of the Federal Rules of Evidence and Rule

48(b) of the Federal Rules of Criminal Procedure. Dossie argues that the district court

should have granted his motion to dismiss based on pre-indictment delay. The government

argues that the issues raised in Dossie’s first assignment of error are not properly before

the Court because they were not raised before the district court and were not subject to the

limited waiver of appeal set forth in Dossie’s plea agreement.

       As his second error, Dossie argues that the district court erroneously assessed


2
  Although the record on appeal is devoid of any reference to a U.S.S.G. § 5K1.1 or 18 U.S.C. §
3553(e) motion made by the government at sentencing, because the sentence imposed by the
district court was below the otherwise applicable statutory minimum and sentencing guideline
range, the Court assumes such a motion was granted at sentencing.

                                              5
criminal history points for two Akron Municipal Code misdemeanor convictions for

occupying a drug premises.       According to Dossie, the assessment of these points

increased his criminal history category from a category III to a category IV. Because

Dossie failed to object to the assessment of these points at sentencing, the government

argues that a plain error standard of review should apply. Under that standard, and

because those two offenses were similar to the instant offense of conviction, the

government submits the district court did not commit plain error in assessing criminal

history points for these two convictions.

       As an alternative ground for remand, Dossie argues that because he was sentenced

under the then-mandatory sentencing guidelines, which have now been made advisory

pursuant to Booker, the district court’s sentencing amounted to plain error. In response,

the government argues that pursuant to our decision in United States v. Bradley, 400 F.3d

459 (6th Cir. 2005), Dossie has waived his right to make a Booker challenge on appeal.

       II.    Analysis

       A.     Waiver of Issues not Preserved for Appeal in Conditional Plea

              Agreement.

       A defendant’s knowing and voluntary waiver of a right to appeal in a plea agreement

precludes appellate review. United States v. Bazzi, 94 F.3d 1025, 1028 (6th Cir. 1996).

Whether a defendant waived his right to appeal is a legal question which this Court reviews

de novo. United States v. McGilvery, 403 F.3d 361, 362 (6th Cir. 2005).

       Dossie’s written plea agreement contained three specified areas for which he

reserved the right to appeal. First, he reserved the right to appeal the district court’s

adverse determination of his motion to dismiss on double jeopardy/collateral estoppel

                                             6
grounds. During the plea colloquy, the district judge referred to this as indicating that

Dossie was allowed to appeal the “double jeopardy/collateral estoppel” issue. Second,

Dossie reserved the right to appeal the district court’s criminal history determination, and,

third, he could appeal the imposition of any sentence inconsistent with the provisions of the

plea agreement.

       Rather than directly attack the district court’s adverse ruling on his motion to dismiss,

Dossie has chosen to raise several issues that were not raised below. These issues

include an alleged Fifth Amendment Due Process violation, an alleged Sixth Amendment

speedy trial violation, and alleged violations of Rule 403 of the Federal Rules of Evidence

and Rule 48(b) of the Federal Rules of Criminal Procedure.

       While conceding that his plea agreement limited any appeal to the district court’s

adverse determination of his motion to dismiss the indictment on double jeopardy and

collateral estoppel grounds, Dossie argues that such limitation does not eliminate or

otherwise limit our consideration of the issues raised within Dossie’s motion to dismiss, the

grounds for that motion, arguments considered during the hearing on that motion, or the

grounds on which the district court ultimately made its adverse determination.

       Federal Rule of Criminal Procedure 11(a)(2) provides that a criminal defendant, with

the consent of the Government and the court, may enter a conditional guilty plea,

“reserving in writing the right to appeal adverse decisions of specified pretrial motions.”

United States v. Woosley, 361 F.3d 924, 928 (6th Cir. 2004). We have previously held that

“a defendant who pleaded guilty may not appeal an adverse ruling on a pre-plea motion ...

unless he has preserved the right to do so by entering a conditional plea of guilty in

compliance with Rule 11(a)(2).” United States v. Bell, 350 F.3d 534, 535 (6th Cir. 2003).

                                               7
“Conditional guilty pleas ... represent an exception to the general rule that a guilty plea

waives all non-jurisdictional defects in the pre-plea proceedings.” Id.

       In Woosley, we determined that a defendant could “not appeal the district court’s

adverse ruling on his motion for a Franks hearing, as he did not reserve his right to appeal

that issue.” 361 F.3d at 928. The rationale for this decision stemmed from the fact that the

defendant’s “conditional guilty plea only reserved the right to appeal the district court’s

ruling…denying his motion to suppress.” Id. Because “Woosley’s motion for a Franks

hearing was not part of his motion to suppress, and it was not disposed of in the district

court’s order” denying his motion to suppress, the Court determined that the defendant did

not reserve his right to appeal that issue.

       In this case, Dossie’s conditional plea agreement waived his right to appeal all

issues except for specifically delineated issues, such as the district court’s adverse

determination of his motion to dismiss the indictment on double jeopardy and collateral

estoppel grounds. Upon review of Dossie’s motion (J.A. at 23-37), the government’s

written response (J.A. at 38-50), the transcript of the hearing on Dossie’s motion (J.A. at

147-193), and the district court’s Order denying the motion to dismiss the indictment and

granting the government’s motion in limine (J.A. at 113-116), we conclude that the issues

raised on appeal by Dossie are not properly before the Court.

       Although there is some discussion by the district court regarding the government’s

ability to prosecute Dossie piecemeal, that is, proceed via indictment on the two substantive

trafficking counts after an acquittal on the criminal information, the discussion focused

almost exclusively on Defendant’s double jeopardy and collateral estoppel argument. In

fact, there is only one mention of delay during the entire hearing, and even then it was in

                                              8
reference to the government’s ability, after Dossie withdrew his guilty plea to the

information, to move to delay the trial and seek an indictment that encompassed all

charges. Dossie never argued that his constitutional rights to a speedy trial were violated

by the way in which he was prosecuted. Just as importantly, the record is silent regarding

how Dossie was prejudiced by any delay.

       As we stated in United States v. Ormsby, 252 F.3d 844, 848 (6th Cir. 2001), “a

voluntary and unconditional guilty plea waives all non-jurisdictional defects in the

proceedings.” Pursuant to Rule 11(a)(2), Federal Rules of Criminal Procedure, a defendant

may, with the approval of the court and consent from the government, enter a conditional

plea of guilty "reserving in writing the right, on appeal from the judgment, to review of the

adverse determination of any specified pretrial motion." In Ormsby, the court held that the

defendant, while reserving the right to appeal other specified issues, did not reserve the

right to appeal the denial of his motion to dismiss. See, e.g., United States v. Napier, 233

F.3d 394, 399 (6th Cir. 2000) (issue not specified in conditional plea was not preserved for

appeal).

       The opposite is true in this case. Although Dossie preserved his right to appeal the

district court’s denial of his motion to dismiss the indictment on double jeopardy/collateral

estoppel grounds, his conditional guilty plea did not preserve his ability to appeal other

issues not specifically preserved in his plea agreement.

       “Constitutional objections that appear for the first time on appeal are conclusively

deemed to be waived.” United States v, Hall, 200 F.3d 962, 964 (6th Cir. 2000) (internal

quotation omitted). Moreover, a defendant who pleads guilty may not raise challenges

based on denial of due process rights to a speedy trial. See, e.g., United States v.

                                              9
Gonzalez-Arimont, 268 F.3d 8, 11-12 (1st Cir. 2001) (guilty plea without reserving right to

appeal waives right to appeal under Speedy Trial Act); United States v. Coffin, 76 F.3d 494,

496 (2d Cir. 1996) (right to speedy trial is non-jurisdictional and is waived by guilty plea

unless defendant specifically reserves right to appeal); United States v. Bell, 966 F.2d 914,

915 (5th Cir. 1992) (guilty plea waives right to speedy trial); Tiemens v. United States, 724

F.2d 928, 929 (11th Cir. 1984) (per curiam) (constitutional right to speedy trial is non-

jurisdictional and waived by guilty plea).

       At no point prior to this appeal did Dossie assert a Fifth Amendment Due Process

claim, Sixth Amendment speedy trial claim, or a claim under Federal Rule of Evidence 403

or Rule 48(b) of the Federal Rules of Criminal Procedure. Therefore, because Dossie did

not raise these grounds in the district court, his conditional guilty plea does not preserve

these issues on appeal. United States v. Glasgow, 790 F.2d 446, 449 (6th Cir. 1985), cert.

denied, 475 U.S. 1124 (1986).

       B.     The Second Prosecution of Dossie did not violate his Fifth Amendment

              right to be free from Double Jeopardy.

       The Double Jeopardy Clause provides that no person shall "be subject for the same

offence to be twice put in jeopardy of life or limb...." U.S. Const. amend. V. It "protects

against a second prosecution for the same offense after conviction or acquittal, and against

multiple punishments for the same offense." Palazzolo v. Gorcyca, 244 F.3d 512, 516 (6th

Cir. 2001).

       Dossie’s double jeopardy claim is governed by United States v. Felix, 503 U.S. 378

(1992). In Felix, the defendant was prosecuted for drug transactions that occurred in

Oklahoma. During a previous trial for drug transactions in Missouri, the Oklahoma drug

                                             10
transactions were admitted as "other acts" evidence under Federal Evidence Rule 404(b).

The Supreme Court held that the evidentiary use of the Oklahoma transactions was not the

same as prosecuting the defendant for those offenses, and thus the Double Jeopardy

Clause did not bar the later prosecution for the Oklahoma transactions. Id. Citing Dowling

v. United States, 493 U.S. 342 (1990), the Court recognized a "basic, yet important,

principle that the introduction of relevant evidence of particular misconduct in a case is not

the same thing as prosecution for that conduct." Felix, 503 U.S. at 387.

       The holding of Felix is on all fours with Dossie’s case and compels us to conclude

that, despite Dossie’s acquittal on the possession charge, the introduction of the two

November 2002 crack cocaine sales as "other acts" evidence in Dossie’s first trial was not

the same as prosecuting him for those two offenses. Additionally, the indictment in the

case below involved different offenses, that is, distribution of 13.8 grams of crack cocaine

on November 13, 2002, and 27.1 grams of crack cocaine on November 20, 2002, from the

charge in Case No. 5:03 CR 0266, which charged Dossie with possessing 50 grams or

more or crack cocaine on March 7, 2003 with intent to distribute.

       For these reasons, the Double Jeopardy Clause did not prohibit the later prosecution

of him for the two crack cocaine sales. Thus, we affirm the district court’s decision denying

Dossie’s motion to dismiss on double jeopardy/collateral estoppel grounds.

       C.     The District Court Did Not Commit Plain Error in Assessing Dossie

              Criminal History Points for Two Local Ordinance Convictions for

              Occupying a Drug Premises.

       Although Dossie reserved the right to appeal the district court’s criminal history

determination in his conditional plea agreement, he did not object to the assessment of

                                              11
criminal history points at sentencing. Because Dossie did not object to the assessment of

criminal history points, this Court reviews the calculation of criminal history points for plain

error. Fed. R. Crim. P. 52(b); Johnson v. United States, 520 U.S. 461, 465-66 (1997).

       While conceding there was no contemporaneous objection at sentencing, Dossie

argues in his Reply brief that he preserved the issue for appeal by his express reservation

within his plea agreement. Based on the language in his plea agreement, Dossie argues

the standard of review should be de novo, as opposed to plain error. We disagree.

       The preservation in writing of an issue for appeal pursuant to Rule 11(a)(2) does not

eliminate the need to object at sentencing to preserve de novo review of that same issue

on appeal. Even though the plea agreement in this case gave Dossie the opportunity to

appeal the criminal history determination, he was not relieved of his obligation to object at

sentencing to ensure de novo review of that issue. To hold otherwise would permit de novo

review of sentencing issues the district court never had the opportunity to adjudicate, a

holding we are not prepared to adopt. See United States v. McBride, 362 F.3d 360, 373

(6th Cir. 2004) (“[A]bsent plain error, th[e] Court will not address claims of alleged

misapplication of the [sentencing] guidelines unless the defendant first raised the claim

before the district court.”)

       Because Dossie’s challenge to the determination of his criminal history category is

being raised for the first time on appeal, it is reviewed for plain error.

       The computation of a defendant’s criminal history category is governed by U.S.S.G.

§§ 4A1.1 and 4A1.2. Pursuant to U.S.S.G. § 4A1.2(c)(1), misdemeanor offenses are

counted in calculating criminal history except when the offense is similar to a listed



                                              12
offense,3 unless the defendant was sentenced to a term of probation of at least one year

or a term of imprisonment of at least thirty days, or the prior offense was similar to the

instant offense. United States v. Mendez-Lopez, 338 F.3d 1153, 1160 (10th Cir. 2003).

       However, certain misdemeanor or petty offenses are never countable. Pursuant to

U.S.S.G. § 4A1.2(c)(2), sentences for the following prior offenses and offenses similar to

them, by whatever name they are known, are never counted: Hitchhiking; Juvenile status

offenses and truancy; Loitering; Minor traffic infractions (e.g., speeding); Public intoxication;

Vagrancy.

       Dossie argues that his two convictions for violating Akron Municipal Code § 138.25

for occupying a drug premises do not satisfy the foregoing criteria and were, therefore,

erroneously included in his criminal history score. The government proffers two bases for

upholding the assessment of criminal history points for occupying a drug premises in

violation of Akron Municipal Code § 138.25. First, the government argues that Dossie’s

violations of section 138.25 are also criminal offenses under state law. Second, the

government argues that those violations are similar to his instant offense under

section 4A1.2(c)(1). For both reasons, the government contends Dossie was properly

assessed one point for each conviction.




3
  The listed offenses in U.S.S.G. § 4A1.2(c)(1) include: Careless or reckless driving; Contempt of
court; Disorderly conduct or disturbing the peace; Driving without a license or with a revoked or
suspended license; False information to a police officer; Fish and game violations; Gambling;
Hindering or failure to obey a police officer; Insufficient funds check; Leaving the scene of an
accident; Local ordinance violations (excluding local ordinance violations that are also criminal
offenses under state law); Non-support; Prostitution; Resisting arrest; Trespassing (emphasis
added).

                                               13
       Dossie’s violations of section 138.25 of the Akron Municipal Code4 were properly

counted in calculating his criminal history score under section 4A1.2(c)(1) because they

were similar to his instant offense.5 In United States v. Katsakis, the defendant claimed

that in sentencing him for cocaine-related conspiracy charges, the district court erred by

including a conviction for violating a city ordinance prohibiting the use of marijuana in

calculating his criminal history. See United States v. Katsakis, 976 F.2d 734, 1992 WL

232491, at *10 (6th Cir. Sept. 21, 1992)(unpublished table decision). We concluded that

although the sentencing guidelines did not define the term “similar” as it is used in section

4A1.2(c)(1), the defendant’s “conviction for using marijuana was sufficiently similar to his

present conviction for conspiracy to possess with intent to distribute cocaine to support the

district court’s decision to count the conviction under section 4A1.2(c)(1) in calculating

[defendant’s] criminal-history score.”      Id.    Similarly, in United States v. Woods, we

concluded that “[s]imple possession of a controlled substance [was] sufficiently similar” to

defendant’s conviction for conspiracy to distribute narcotics “to merit inclusion under §

4A1.2(c)(1)(B) (count if prior offense similar to instant offense).” United States v. Woods,

172 F.3d 50, 1998 WL 940245, at *2 (6th Cir. Dec. 23, 1998)(unpublished table decision).

       In the instant case, Dossie’s convictions for occupying a drug premises and his



4
  Section 138.25, styled “Occupying a drug premises” provides:
A. No person shall occupy, loiter, or remain in any building, apartment, store, automobile, boat,
boathouse, airplane, or other place of any description whatsoever where controlled substances,
hypodermic syringes, needles, or other instruments or implements are sold, dispensed, furnished,
given away, stored, or kept illegally, with the intent to unlawfully use or possess such substance,
implements, or instruments.
B. Whoever violates this section is guilty of occupying a drug premises, a minor misdemeanor.
5
  Because we uphold the assessment of criminal history points on this basis, we need not address
the government’s alternate theory.

                                                  14
instant cocaine distribution convictions each involved crack cocaine. More importantly, the

offenses are similar as Dossie was charged with cocaine distribution herein and the Akron

ordinance violation related to occupying a drug premises “with the intent to unlawfully use

or possess controlled substances.” The instant offense relates to crack cocaine distribution

and the Akron ordinance violations require proof that the defendant occupied the premises

with the intent to use or possess the crack cocaine found on the premises. It is this

similarity which makes this case similar to that of Katsakis and Woods, and mandates that

we find no plain error in the assessment of criminal history points for the two Akron

Municipal Code violations.

       Dossie’s attempt to portray his Akron Municipal Code convictions as mere non-

countable loitering offenses in an effort to exclude them from his criminal history score is

unavailing. Loitering by itself does not violate section 138.25. What violates the ordinance

is loitering and the intent to use or possess controlled substances. Although loitering may

satisfy one of the elements of section 138.25, it does not transform Dossie’s occupying a

drug premises convictions into simple, non-countable loitering offenses.

       In determining whether Dossie’s convictions for occupying a drug premises in

violation of Akron Municipal Code section 138.25 are similar to loitering and therefore

should not be included in determining Dossie criminal history score, we have recently

adopted an “essential characteristics test.” See United States v. Cole, 418 F.3d 592 (6th

Cir. 2005). In Cole, we stated that to determine whether a prior offense is "similar to" those

enumerated offenses that the sentencing guidelines state may not be counted as part of

a defendant's criminal history score, courts should compare the actual conduct underlying

the offenses being compared and consider the similarity between the essential

                                             15
characteristics of the activity underlying the offense of prior conviction and those underlying

the listed offense. Id. at 598. In conducting that analysis, courts should consider whether

the underlying conduct of the offenses is “nearly corresponding; resembling in many

respects; somewhat alike; having a general likeness" regardless of the titles of the two

offenses or their legal elements) (internal quotations omitted). Id. at 597.

       Application of the Cole essential characteristics test to Dossie’s prior convictions for

occupying a drug premises leads us to conclude that those offenses are not similar to the

listed offense of loitering in U.S.S.G. § 4A1.2(c)(2). First, the definition of Akron Municipal

Code section 138.25 requires proof that the person (1) occupy, loiter, or remain in any

building . . . , (2) where controlled substances . . . are sold, dispensed, furnished, given

away, stored, or kept illegally, (3) with intent to unlawfully use or possess such substances.

In fact, the very title of the ordinance, “Occupying a drug premises,” indicates that it was

designed and intended to punish the drug activity itself, not mere occupying or loitering.

Occupying, loitering, or remaining in any building, without more, while satisfying the listed

offense of “loitering”, would clearly not satisfy the elements of section 138.25 of the Akron

Municipal Code. It is the presence of drugs and the intention to use or possess those

drugs which violates the ordinance.

       Second, although “loitering” is not defined within the guidelines, this Court has relied

upon secondary sources in determining what constitutes an excludable offense pursuant

to U.S.S.G. § 4A1.2(c)(2). See Cole, 418 F.3d at 598 (relying upon Black’s Law Dictionary

to determine what constitutes a “juvenile status offense” for purposes of section

4A1.2(c)(2)). Black's defines loitering as "[t]he criminal offense of remaining in a certain

place (such as a public street) for no apparent reason." Black's Law Dictionary (8th ed.

                                              16
2004). The offense of “loitering” as defined by Black’s thus differs greatly than the

elements required for “occupying a drug premises” in violation of Akron Municipal Code

section 138.25.

       Third, the underlying conduct of the Akron Municipal Code violations (see footnote

6) is vastly different than the ordinary loitering offense and resembles the listed offense of

loitering only to the extent that both require some level of occupation of a place or building.

       Finally, the distinction between a non-countable, mere loitering conviction and a

countable loitering to obtain drugs conviction has been recognized by the Third Circuit.

See United States v. Harrity, 64 Fed.Appx. 335, 337-38 (3rd Cir. 2003) (finding that

defendant’s New Jersey conviction for loitering for the purpose of obtaining or distributing

drugs is not similar to loitering as defined in U.S.S.G. § 4A1.2(c)(2)). In our view, this

distinction is consistent with our decision in Cole, and it leads us to conclude that Dossie’s

convictions for violating Akron Municipal Code section 138.25 are not similar to loitering as

defined in U.S.S.G. § 4A1.2(c)(2).

       The challenged convictions for occupying a drug premises were clearly reflected in

Dossie’s pre-sentence report, and no objection was made at sentencing. As a result, no

further investigation of these convictions was done below.6 Under these facts, there is no

basis for us to find plain error on appeal.

       For these reasons, Dossie’s previous convictions for occupying a drug premises in


6
  The offense dates were October 5, 2000 and February 19, 2002 respectively. According to the
pre-sentence report, on October 5, 2000, Dossie was found to occupy 1114 Maryville at the time
of a narcotic raid, where crack cocaine was found. J.A. at 213. On February 19, 2002, Dossie was
found to be inside a crack house with other known crack cocaine users. J.A. at 213-214. During
a search of the residence, law enforcement officers found several crack pipes, marijuana, and a
plastic baggie containing powder cocaine. Id.

                                              17
violation of Akron Municipal Code section 138.25 are sufficiently similar to his instant

convictions to warrant their inclusion in his criminal history score pursuant to U.S.S.G. §

4A1.2(c)(1). As a result, the district court did not plainly err in assessing Dossie criminal

history points for these two convictions.7

       E.      Dossie’s Waiver of the Right to Appeal his Sentence Precludes a

               Booker Remand.

       We review the question of whether a defendant waived his right to appeal his

sentence in a valid plea agreement de novo. United States v. Smith, 344 F.3d 479, 483

(6th Cir. 2003).

       Dossie claims that despite his appellate waiver, because he was sentenced under

a mandatory guideline regime, which was invalidated by Booker, remand for re-sentencing

is necessary in light of Booker. The government argues that a Booker remand is not

compelled in this case as Dossie has validly waived his right to appeal his sentence. In

support of its argument, the government urges us to follow our decision in United States

v. Bradley, 400 F.3d 459 (6th Cir. 2005).

       As an initial matter, we note that because Dossie stipulated to the amount of drugs

for sentencing guideline purposes, there was no Sixth Amendment violation when the

district court based its sentence on that amount of drugs. See Booker, 543 U.S. at 244

(there is no Sixth Amendment violation when a district court bases a sentencing


7
  Dossie also has no constitutional claim regarding the district court’s determination of his criminal
history category. First, because Dossie did not object to the probation officer’s calculation of his
criminal history category IV at sentencing, the district court was not required to engage in any
judicial fact finding. Second, as we recently stated in United States v. Blood, a district court’s
reliance on a defendant’s prior convictions in determining his sentence does not constitute a Sixth
Amendment violation. 435 F.3d 612, 631 (6th Cir. 2006).

                                                 18
determination on facts admitted by the defendant). Here, Dossie stipulated in his plea

agreement that the amount of drugs was at least 35, but less than 50 grams of cocaine

base.

        In his plea agreement, under the heading “Sentencing”, Dossie and the government

agreed to the following:

        The defendant understands that sentencing rests within the discretion of the
        Court; that the Court is required by Title 18, Section 3553, United States
        Code, to consider any and all applicable guidelines issued by the United
        States Sentencing Commission that are in effect on the date the defendant
        is sentenced, and that under some circumstances the Court may depart from
        the computed sentencing range. [J.A. at 122.] The defendant further
        understands that the United States Sentencing Guideline (U.S.S.G.)
        Imprisonment range will be determined by the Court at the time of
        sentencing, after a presentence report has been prepared by the U.S.
        Probation Office and reviewed by the parties. Id. The defendant agrees not
        to seek a downward departure from the applicable guideline imprisonment
        range. [J.A. at 123.]

        The government agrees not to seek an upward departure from the applicable
        guideline imprisonment range; however, reserves the right of allocution and
        to make any sentencing recommendations within the terms of this
        agreement. [J.A. at 124.]

        In his plea agreement, under the heading “Waiver of Defenses, Appeal and

Collateral Attack Rights”, Dossie and the government agreed to the following:

        The defendant acknowledges having been advised by counsel of his rights,
        in limited circumstances, to appeal the conviction or sentence in this case,
        including the appeal right conferred by 18 U.S.C. § 3742, and to challenge
        the conviction or sentence collaterally through a post-conviction proceeding,
        including a proceeding under 28 U.S.C. § 2255. The defendant expressly
        waives those rights except that the defendant reserves the right under Rule
        11(a)(2), Federal Rules of Criminal Procedure, with the express consent of
        the court and government, to have an appellate court review an adverse
        determination of a specified pre-trial motion, that is a motion to dismiss the
        indictment on double jeopardy and collateral estoppel grounds, filed on or
        about April 30, 2004, and denied by the district court after oral hearing on
        May 4, 2004. The defendant also reserves the right to appeal the Criminal
        History Determination and the imposition of any sentence inconsistent with

                                              19
       the provisions of this plea agreement. Nothing in this paragraph shall act as
       a bar to the defendant perfecting any legal remedies he may otherwise have
       on appeal or collateral attack respecting claims of ineffective assistance of
       counsel or prosecutorial misconduct (emphasis added).

J.A. at 124-25.

       During the extensive plea colloquy, the district court discussed Dossie’s plea

agreement with him and verified that he was waiving his right to appeal except in three

specifically delineated circumstances. J.A. at 200-04. First, the district court verified that

Dossie understood that the conditional plea agreement permitted him to appeal the court’s

“earlier ruling about the double jeopardy slash collateral estoppel.” J.A. at 200-01. Second,

the district court confirmed that Dossie understood that he reserved the right to appeal the

criminal history determination. J.A. at 202. Lastly, the district court verified that the

conditional plea agreement permitted Dossie to appeal the imposition of “any sentence that

was inconsistent with the provisions of this plea agreement.” Id.

       After verifying that Dossie understood the limited issues he preserved for appeal

within his plea agreement, the district court told Dossie those were the only issues he could

appeal. J.A. at 204. Dossie stated he understood.8 Id.

       In view of this extensive colloquy, detailed herein, we conclude Dossie’s waiver of

appeal was knowing and voluntary and he understood the consequences of the waiver.

       In this case, it is undisputed that the 92 month sentence imposed by the district court

8
  The specific colloquy was as follows:
       THE COURT: But that’s about all you’ve reserved. And I want you to be sure you
understand that.
       THE DEFENDANT: Okay.
       THE COURT: Now, if you’ve got more questions on this, I’ll try to answer them, Mr. Dossie,
because it is fairly complicated.
       THE DEFENDANT: No, I understand.
       THE COURT: Okay. Thank you.

                                               20
was below the otherwise applicable sentencing guideline range of 110-137 months, and the

statutory minimum mandatory sentence of 120 months. We, therefore, conclude that the

sentence imposed was not inconsistent with the provisions of the plea agreement.

       Because the sentence imposed was not inconsistent with the terms of the plea

agreement, Dossie’s valid appeal waiver precludes him from seeking review of his

sentence under Booker. This is true even though Dossie was sentenced pursuant to the

pre-Booker, mandatory guideline regime. In reaching this decision, we are persuaded by

our recent decision in United States v. Dillard, 438 F.3d 675 (6th Cir. 2006).

       In Dillard, we held that a Booker remand was not warranted under very similar facts.

As was the case herein, Dillard had stipulated in his plea agreement to a certain quantity

of crack cocaine, which the district court used to calculate his sentence. Thus, there was

no Sixth Amendment violation when the district court based its sentence on those facts.

Id. at 684-85. Although the district court sentenced Dillard by applying the sentencing

guidelines as mandatory rather than advisory, as was the case herein, because he had

waived his right to appeal his sentence, we concluded that he could not seek a remand

under Booker. Id. at 685.

       In his plea agreement, Dillard expressly waived all of his appellate and habeas rights

except the right to appeal the denial of his motion to suppress and the right to appeal his

sentence if it was inconsistent with the terms of the plea agreement. Id.9 (emphasis

added). This same language was contained in Dossie’s plea agreement. Relying on our



9
  Dillard’s sentence of 128 months was consistent with his plea agreement which recommended
a total offense level of 31. When combined with a criminal history category of II, his sentencing
guideline range was 121-151 months.

                                               21
earlier decision in United States v. Bradley10 wherein we held that a valid waiver of the right

to appeal contained in a plea agreement also waived a defendant's right to challenge the

mandatory application of the Guidelines post-Booker, we concluded that Dillard was not

entitled to a Booker remand. Id. The same result is mandated here.

         Dossie seeks to distinguish the facts of this case from our holding in Bradley by

arguing that “he did not agree to be sentenced pursuant only to the Sentencing Guidelines

as the defendant in Bradley had.” (Dossie’s Brief at 28-29). However, Dossie’s argument

that he did not agree that the district court would mandatorily apply the Guidelines is a futile

attempt to ignore the very terms of his own plea agreement, which expressly recognized

that the district court was “required by Title 18, Section 3553, United States Code, to

consider any and all applicable guidelines issued by the United States Sentencing

Commission that are in effect on the date the defendant is sentenced.” J.A. at 122.

Furthermore, our conclusion in Bradley that a defendant’s “willingness to be sentenced

under the Guidelines and generally to waive his right to appeal binds him no less now than

it did when he signed the agreement.” Bradley, 400 F.3d at 466.

         Because Dossie waived his right to appeal his sentence which was not inconsistent

with the terms of the plea agreement, Dillard and Bradley control and Dossie is not entitled

to a Booker remand.

         III.   Conclusion

         For the foregoing reasons, the judgment of the district court is affirmed.




10
     400 F.3d 459, 465 (6th Cir. 2005).

                                              22
       KAREN NELSON MOORE, Circuit Judge, dissenting. Because I believe that

Dossie’s previous convictions for occupying a drug premises are properly characterized as

loitering offenses, I dissent from the majority opinion’s conclusion that the district court did

not commit plain error in assessing criminal history points on the basis of these convictions.

       United States Sentencing Guideline § 4A1.2(c)(2) provides that sentences for

loitering or “offenses similar to” loitering “are never counted” in computing a defendant’s

criminal history score. “[N]either the Guidelines nor the commentary suggest that an

excluded offense may be counted depending on the purpose for which it was committed.”

United States v. Moore, 288 F. Supp. 2d 955, 956 (E.D. Wisc. 2003); see also United

States v. Paul, No. 97-1270, 1998 WL 398808, at *1 (2d Cir. June 8, 1998) (unpublished

order) (“[T]here is no explanatory note to § 4A1.2(c)(2) in the Sentencing Guidelines that

indicates that certain types of loitering are not to be exempted from the Criminal History

Category.”). The majority points out that Akron Municipal Code § 138.25 penalizes

“occupying and remaining on drug premises” in addition to loitering; thus, the majority

concludes that the inclusion of the term “loitering” in § 138.25 “does not transform Dossie’s

occupying a drug premises offenses into simple, non-countable loitering offenses.” Majority

Op. However, § 4A1.2(c)(2) covers offenses such as loitering, “by whatever name they are

known.” The fact that § 138.25 contains the terms “occupy” and “remain” in addition to

“loiter” does not change the fact that this ordinance is designed to penalize loitering. I

would accordingly remand this case with instructions to exclude the two criminal history

points that were added on the basis of Dossie’s municipal violations.




                                              23